            Case 1:18-cr-00365-EGS Document 15 Filed 01/16/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            :                       Case No. 18-CR-365 (EJS)
                                    :
      v.                            :
                                    :
                                    :
                                    :
LIUBOV HONCHAROVA,                  :
ALSO KNOWN AS “PRECIOUS,”           :
                                    :
Defendant.                          :
____________________________________:

     MOTION FOR LEAVE TO FILE REDACTED SUPERSEDING INDICTMENT

       The United States of America, by and through its undersigned counsel, the United States

Attorney’s Office for the District of Columbia, hereby submits this Motion for Leave to File a

Redacted Superseding Indictment in the above-referenced case. In support of this motion, the

government states as follows:

       1.       On December 7, 2018, a grand jury in the District of Columbia returned a seven

count indictment charging a defendant [hereinafter, “Defendant A”] with Conspiracy, Wire

Fraud, Travel Act violations, and Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C.

§§ 371, 1343, 1952(a)(3), and 1956(h). That case was docketed as 18-CR-365 and was assigned

to District Judge Emmet G. Sullivan. On the motion of the government, this case was sealed.

       2.       On December 14, 2018, the same grand jury retuned a superseding indictment in

the same matter, 18-CR-365 (EGS), adding Liubov Honcharova as a defendant. The superseding

indictment charged defendant Hocharova with Conspiracy, Wire Fraud, and Conspiracy to

Commit Money Laundering, in violation of 18 U.S.C. §§ 371, 1343, and 1956(h). On the motion

of the government, that case was likewise sealed.
            Case 1:18-cr-00365-EGS Document 15 Filed 01/16/19 Page 2 of 2



       3.       On December 20, 2018, defendant Honcharova arrived at Chicago’s O’Hare

International Airport. The Federal Bureau of Investigation arrested her at the airport based on an

arrest warrant issued in conjunction with the superseding indictment.

       4.       Defendant Honcharova’s initial appearance was in the United States District

Court for the Northern District of Illinois on December 21, 2018. That same day, the

undersigned prosecutor moved orally to unseal defendant Honcharova’s case in the District of

Columbia to facilitate the transfer of information between prosecutors, defense attorneys, and the

Court in Chicago. That motion was granted by Magistrate Judge Robin M. Meriweather and

defendant Hocharova’s case was unsealed.

       5.       Because Defendant A’s case still remains sealed, and the government wishes to

continue to have that case remain sealed, the Court directed the undersigned prosecutor to submit

a redacted superseding indictment omitting all references to Defendant A.

       6.       Attached to this Motion, as Exhibit A, is a redacted Superseding Indictment

omitting references to Defendant A.

       WHEREFORE, for the foregoing reasons, the government respectfully requests the Court

accept the attached redacted Superseding Indictment.

                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             United States Attorney
                                             DC Bar No. 472845


                                         By: _____/s/______________________
                                             Michael J. Marando
                                             Assistant United States Attorney
                                             Fraud & Public Corruption Section
                                             555 4th Street, N.W., Room 5241
                                             Washington, D.C. 20530
                                             Office: (202) 252-7068
                                             Michael.Marando@usdoj.gov
